An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                   NO. COA14-393
                          NORTH CAROLINA COURT OF APPEALS

                              Filed:     7 October 2014


STATE OF NORTH CAROLINA

      v.                                          Durham County
                                                  No. 13 CRS 57905
WILLIAM TARRELL COOK



      On    writ     of    certiorari      to     review   judgment   entered     19

September     2013    by    Judge     Paul   C.    Ridgeway   in   Durham    County

Superior Court.       Heard in the Court of Appeals 25 August 2014.




      Attorney General Roy Cooper, by Assistant Attorney General
      Amy Kunstling Irene, for the State.

      Kerri L. Sigler, for defendant-appellant.


      CALABRIA, Judge.


      William      Tarrell     Cook     (“defendant”)      appeals    a   judgment

entered upon his plea of no contest to charges of assault on a

female     and   interference       with     emergency     communications.        We

affirm.

      On 8 August 2013, an argument ensued between defendant and

the mother of his children, Liane Chestnut (“Chestnut”).                    During
                                              -2-
the course of the altercation, defendant grabbed Chestnut by the

neck and applied pressure, bit Chestnut’s finger, and kicked her

when she fell to the floor.                    When Chestnut attempted to call

911,   defendant       grabbed     her        phone    and    removed    the    battery.

Defendant was subsequently arrested and charged with assault by

strangulation,         assault    on      a     female,      and   interference       with

emergency communication.

       On   19    September       2013,       defendant      entered     into   a     plea

arrangement whereby he pled guilty to the charges of assault on

a   female       and   interference           with    emergency     communication       in

exchange     for       dismissal       of       the      charge     of      assault     by

strangulation.          The trial court consolidated the two charges

into one judgment and sentenced defendant to 150 days in the

North Carolina Division of Adult Correction.                        That sentence was

suspended,       and    defendant      was          placed   on    twelve    months     of

supervised probation.            Defendant filed a pro se notice of appeal

on 25 September 2013.

       As an initial matter, we must address defendant’s notice of

appeal.          Defendant’s       appellate           counsel     acknowledges       that

defendant did not give oral notice of appeal after entering his

plea, but instead filed a written pro se notice of appeal in the
                                           -3-
trial court on 25 September 2013.                 Pursuant to N.C.R. App. P. 4

(2013), a written notice of appeal

              shall specify the party or parties taking
              the appeal; shall designate the judgment or
              order from which appeal is taken and the
              court to which appeal is taken; and shall be
              signed by counsel of record for the party or
              parties taking the appeal, or by any such
              party not represented by counsel of record.

In addition, the appealing party must serve copies of the notice

“upon all adverse parties.” Id.

       In the instant case, defendant’s notice of appeal did not

identify      the    court   to    which      defendant     appealed    and       did    not

include proof of service on the State.                     “[W]hen a defendant has

not    properly      given   notice      of    appeal,     this    Court   is     without

jurisdiction to hear the appeal.”                 State v. McCoy, 171 N.C. App.
636,   638,    615 S.E.2d 319,   320     (2005).      However,       a    writ    of

certiorari may be issued to permit review of the judgments and

orders of trial tribunals “when the right to prosecute an appeal

has been lost by failure to take timely action[.]”                         N.C.R. App.

P. 21(a)(1) (2013).

       Defendant contends that although his notice of appeal does

not wholly comply with the requirements of our appellate rules,

it    still   demonstrates        his    timely    intent     to    appeal       from    the

judgments, and he seeks a belated appeal.                          In response, the
                                   -4-
State argues the petition should be denied because defendant

pled no contest and thus only had a limited right to appeal.

      However, even in cases where a defendant enters a plea of

no contest and is convicted of a felony, he has a statutory

right to appellate review of certain aspects of the resulting

judgment.     See N.C. Gen. Stat. § 15A-1444(a1) and (a2) (2013).

Moreover, this Court has the authority to issue its writ of

certiorari to permit belated appeals in support of a defendant’s

statutory right to appeal.       State v. Mungo, 213 N.C. App. 400,

403, 713 S.E.2d 542, 544-45 (2011).           Accordingly, while we find

that defendant’s notice of appeal was insufficient to invoke the

jurisdiction of this Court, we elect to exercise our discretion

to permit appellate review pursuant to N.C.R. App. 21 and N.C.

Gen. Stat. § 7A-32(c) (2013).

      Defendant’s appellate counsel has been unable to identify

any issue with sufficient merit to support a meaningful argument

for relief on appeal and asks that this Court conduct its own

review of the record for possible prejudicial error.                Counsel

has   shown   to   the   satisfaction    of   this   Court   that   she   has

complied with the requirements of Anders v. California, 386 U.S.
738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99,

331 S.E.2d 665 (1985), by advising defendant of his right to
                               -5-
file written arguments with this Court and providing him with

the documents necessary for him to do so.

    Defendant has not filed any written arguments on his own

behalf with this Court, and a reasonable time in which he could

have done so has passed.     In accordance with Anders, we have

fully examined the record to determine whether any issues of

arguable merit appear therefrom.     We have been unable to find

any possible prejudicial error and conclude that the appeal is

wholly   frivolous.   Therefore,   the   trial   court’s   judgment   is

affirmed.

    Affirmed.

    Judges GEER and McCULLOUGH concur.

    Report per Rule 30(e).